Citation Nr: 0711526	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  00-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities prior to August 26, 1999.

2.  Entitlement to a an effective date earlier than August 
26, 1999, for a grant of entitlement to a 100 percent 
schedular evaluation for post-traumatic stress disorder.  

3.  Entitlement to a schedular rating in excess of 50 percent 
for post-traumatic stress disorder, prior to August 26, 1999.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to October 
1970 and from February 1972 to August 1986.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2005, at which time the three 
issues identified on the title page of this document, each of 
which then was based of an action date of June 25, 1993, were 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, through the VA's Appeals 
Management Center in Washington, DC.  Such remand was to 
facilitate the issuance of a statement of the case as to the 
matter of the veteran's entitlement to an earlier effective 
date for the assignment of a 100 percent schedular evaluation 
for his post-traumatic stress disorder (PTSD) and 
adjudication of two other issues inextricably intertwined 
therewith. 

On remand, the RO, following its attempts to ensure 
compliance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), and to 
retrieve certain VA medical records, determined by rating 
action in November 2006 that there was clear and unmistakable 
error in the rating decision of September 1, 2004, which 
assigned an effective date of June 25, 1993, for the 100 
percent evaluation for PTSD, and that the correct effective 
date was August 26, 1999.  Also decided was that the 
effective date for basic eligibility for Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35 was 
August 26, 1999, and a denial of the veteran's claim for an 
evaluation in excess of 50 percent for PTSD prior to August 
26, 1999, was entered.  Such was followed by the RO's 
issuance of a statement of the case in November 2006 
reflecting the RO's denial of the veteran's claim for an 
effective date prior to August 26, 1999, for a 100 percent 
evaluation for PTSD, as well as a supplemental statement of 
the case of November 2006, wherein the RO's denial of the 
veteran's claim for a total disability rating based on 
individual unemployability prior to August 26, 1999, was set 
forth.  No further communication from the veteran or his 
attorney has been received by VA since issuance of those 
documents in November 2006, and in January 2007, the case was 
returned to the Board.  



FINDING OF FACT

There is no justiciable issue of law or fact for the Board to 
review as to any of the matters certified in January 2007 by 
the RO for appellate review.  


CONCLUSION OF LAW

The Board is without jurisdiction to review any of the 
matters certified by the RO in January 2007 for appellate 
consideration.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 
38 C.F.R. § 20.101 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is well-established doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits of such case, and that a potential 
jurisdictional defect may be raised by the tribunal, sua 
sponte or by any party, at any state in the proceedings, and, 
once apparent, must be adjudicated.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  In this instance, the 
Board in October 2005 remanded a matter to the RO for 
issuance of a statement of the case, pursuant to Manlincon v. 
West, 12 Vet. App. 238, 240 (1999), and initial RO 
consideration of two issues inextricably intertwined with the 
Manlincon matter.  While such actions were completed by the 
RO on remand, no perfected appeal as to the Manlincon issue 
is shown and no initial appeal is demonstrated as to either 
of the intertwined matters.  

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. § 20.200 (2006).  A 
substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(2006).  It should set out specific arguments relating to 
errors of fact or law made by the RO in reaching the 
determination being appealed.  Id.

To be considered timely, a substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within any extended 
time limits prescribed pursuant to a timely-filed request for 
extension of time.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§§ 20.302(b), 20.303 (2006).  If the claimant fails to file a 
substantive appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

Under 38 U.S.C.A. § 7105(d), the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Inasmuch as the veteran has 
failed to perfect or initiate an appeal as to any issue 
certified by the RO in January 2007 for appellate review, 
there are no allegations of errors of fact or law for 
appellate review at this time.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it must be 
dismissed


ORDER

The appeal is dismissed.



		
R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


